ORDER
The Disciplinary Review Board having filed a report with the Court recommending that MANUEL R. DIAZ of UNION CITY, who was admitted to the bar of this State in 1980, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated October 16,1996, and further suspended for a period of three months by Order of this Court dated August 13,1997, and who remains suspended at this time, be disbarred for violating RPC 1.15(b) (misappropriation of client funds) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit and misrepresentation), and said MANUEL R. DIAZ having failed to appear *327on the return date of the Order to Show Cause in this matter, and good cause appearing;
It is ORDERED that MANUEL R. DIAZ be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that MANUEL R. DIAZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.